Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is in response to amendment/reconsideration filed 9/24/2021, the amendment/reconsideration has been considered.  Claims 21-26, 28-33, 35-40 and 42-43 are pending for examination.
Response to Arguments
Applicant's arguments been fully considered but they are not persuasive. The applicant argues the following issues.
(A)	Rejection under 35 U.S.C. 103(a) 
Issue 1: The applicant argues (on page 2) with respect to claim 21 that Liang does not teach “indexing email attachments based on a metadata document generated for each email attachment.”
Examiner respectfully disagrees.  It is to be noted that the claimed limitation “indexing a plurality of email attachments associated with email messages received by an email application based on a metadata document for each email attachment and a determined category for each email attachment, the indexing of each email attachment comprising:” is defined using the subsequent limitation:  1) “generating the metadata document for…”; 2) “determining one or more categories…”; and 3) “indexing the email attachment based on the one or more determined categories.”,  As a result, 
Issue 2: The applicant asserts (on page 2) with respect to claim 21 that Liang does not teach “determining one or more categories of the email attachment based on the metadata document
wherein the one or more categories correspond to one or more metadata fields of the metadata document" where the metadata document "includes metadata from a header of the corresponding email and metadata related to the email attachment”.
	Examiner respectfully disagrees.  See Examiner’s explanation in the rejection section.  It is to be noted that the Applicant did not point out particulars to support his argument, but merely recited a portion of the cited reference without considering all cited portions as a whole.
Issue 3: The applicant argues (on page 3) with respect to claim 21 that Liang does not teach  “the content of search results” or “that results of searching the index "correspond to one or more message identifiers and message part number combinations in the index for the particular category, each message identifier and message part number combination identifying a particular email attachment”.
Examiner respectfully disagrees.  As cited and explained in the rejection sections, user can search index, and the index corresponds to one or more message identifiers and message part number combinations in the index for the particular category, each message identifier and message part number combination identifying a particular email attachment.  It is to be noted that searching an index that was constructed in a certain way indicates a result based on how the index was constructed.
Issue 4: The applicant argues (on page 4) with respect to claim 21 that Liang does not teach “a mapping between i) combination of message identifier and message part number and ii) email attachment file names.” because Liang discloses having a category node that includes fields listing 
Examiner respectfully disagrees.  See Examiner’s citation and Explanation in the rejection section.  It is to be noted that the limitation merely requires a ”mapping” without requiring what the file name specifically contain.  It is also to be noted that the claim language does not limit whether and how the recited “email attachment file names” relates to any previous email attachment file names assigned to the email attachments.
The Applicant further argues regarding this limitation that “links to index pages in fields of a node does not disclose a message identifier and part number combination or email attachment file names.”
Examiner respectfully disagrees.  See Examiner’s citation and explanation in the rejection section and also above.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 21-26, 28-33, 35-40 and 42-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liang (US 2005/0144162), in view of Devos (US 2005/0114450).  
As to claim 21, Liang discloses a method comprising:
indexing a plurality of email attachments associated with email messages received by an email application based on a metadata document for each email attachment and a determined category for 
generating the metadata document for the email attachment, wherein the metadata document includes metadata from a header of the corresponding email and metadata related to the email attachment, the metadata document further including a message identifier assigned to the email message and a message part number assigned for the email attachment to that email message ([0122], “The file organization program 700 analyzes, categorizes, ranks and indexes each email, contact and task, similar to other files... A name for the group can be automatically generated using the subject of the email, or dates, or names of the some of the persons in the group, or a combination of the above. The group name can be manually edited. Each contact can be classified into multiple groups. In addition, links are indexed and recorded in the index for each email to all emails that are related by thread, date, sender, recipient, subject, and topic or concept, and each email can belong to multiple threads, concepts, or topic relevancy groups. For each email, if there are files that deal with related subjects, or topics or concepts, or a file is downloaded as an attachment from an incoming email or to an outgoing email, links to these files are also indexed and recorded for the email. Similarly, when the file organization program 700 analyzes, categorizes, ranks and indexes files, if a file is related to emails, contacts or tasks by subject, topic, concept, attachment, or other relationship, links from the file to the related emails, contacts or tasks are indexed and recorded for the file“.  Here, the recorded links as indexed is equivalent to a metadata document, and the subjects are from a header of the email, and the  relationship of the email attachment to the email for generating the link to the email attachment is considered metadata of the email attachment); and  
determining one or more categories of the email attachment based on the metadata document, wherein the one or more categories corresponds to one or more metadata fields of the metadata document (see citation in rejection to the preceding limitation, wherein the threads, concepts, or topic 
indexing the email attachment based on one or more determined categories (see citation in rejection to limitation one);
receiving a user selection of a file folder of a plurality of file folders in a file system ([0031], “Figure 10 shows an example of user interface window through which a file may be selected”; see figure 10, category comprises multiple files.  See also [0067], “categorization can also comprise displaying the names of or links to the first set of categories. In response to the user selecting more than one category, the names of or links to the files that are present in all selected categories can be displayed”), wherein each file folder corresponds to a respective category of email attachments (See [0122], “links are indexed and recorded in the index for each email to all emails that are related by thread, date, sender, recipient, subject, and topic or concept, and each email can belong to multiple threads, concepts, or topic relevancy groups. For each email, if there are files that deal with related subjects, or topics or concepts, or a file is downloaded as an attachment from an incoming email or to an outgoing email, links to these files are also indexed and recorded for the email. The file organization program 700 analyzes, categorizes, ranks and indexes each email, contact and task, similar to other files… if a file is related to emails, contacts or tasks by subject, topic, concept, attachment, or other relationship, links from the file to the related emails, contacts or tasks are indexed and recorded for the file.”);
providing a request to identify email attachments belonging to a particular category based on the user selection of the file folder (see citation above, wherein user selects a file, each file is categorized, and the file related to an email and/or email attachment(s));

wherein searching the index comprises identifying email attachments belonging to the particular category, and wherein the search results correspond to one or more message identifiers and message part number combinations in the index for the particular category, each message identifier and message part number combination identifying a particular email attachment (see citation in rejection to the user selection limitation above and [0123].  Also see [0122], “links are indexed and recorded in the index for each email to all emails that are related by thread, date, sender, recipient, subject, and topic or concept, and each email can belong to multiple threads, concepts, or topic relevancy groups. For each email, if there are files that deal with related subjects, or topics or concepts, or a file is downloaded as an attachment from an incoming email or to an outgoing email, links to these files are also indexed and recorded for the email. Similarly, when the file organization program 700 analyzes, categorizes, ranks and indexes files, if a file is related to emails, contacts or tasks by subject, topic, concept, attachment, or other relationship, links from the file to the related emails, contacts or tasks are indexed and recorded for the file.”  Here, the link in the index for the email is equivalent to a message identifier and the link in the index from email to its attachment is equivalent to a message part number.  Because the email attachment is indexed/linked FOR EACH email, wherein each email has its own link, the combination of the email link and the attachment link is taught here to identify the email attachment.  It is to be noted that the claim language does not require a specific format or relationship between the message identifier and the message part numbers);
mapping the one or more message identifiers and message part number combinations identified from the index to respective email attachment file names ([0055], “categorize the indexed pages and the category names… If a category or subcategory is an end node in the categorization hierarchy, each 
presenting the file names corresponding to the email attachments assigned to the particular category as contents of the file folder (see citation and explanation in rejection to limitation 1, see figure 10 for presenting).
However, if the claimed “indexing the email attachment based on the one or more determined categories” were to be narrowly interpreted to require a separate index, then Devos teacges a separately indexing an email attachment based on one or more determined categories ([0061]).
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Liang with Davos. The suggestion/motivation of the combination would have been to enable each searching (Devos, [0061]).
	As to claim 28, see similar rejection to claim 21.
	As to claim 35, see similar rejection to claim 21.
As to claim 22, Liang discloses the method of claim 21, further comprising:
receiving a user selection of a particular presented file name for an email attachment (see citation in rejection to claim 21);
mapping the file name of the selected email attachment to the message identifier and part number (see citation in rejection to claim 21);

opening the retrieved attachment (see citation in rejection to claim 21).
	As to claim 29, see similar rejection to claim 22.
	As to claim 36, see similar rejection to claim 22.
As to claim 23, Liang discloses the method of claim 21, wherein each message attachment received is associated with metadata corresponding to the attachment, wherein associating the email attachment with metadata includes assigning a unique message identifier to the email message and assigning a part number to the email attachment ([0122], “A name for the group can be automatically generated using the subject of the email” wherein subject to the email is metadata.  See also citation and explanation in rejection to claim 21 regarding assigning link to email and link to attachment that are equivalent to a unique message identifier and a part number respectively.  It is to be noted again that the claim does not require a specific format or relationship between the identifier and the part number therefore Examiner interprets as any).
	As to claim 30, see similar rejection to claim 23.
	As to claim 37, see similar rejection to claim 23.
As to claim 24, Liang discloses the method of claim 21, wherein the email application stores a mapping of message identifiers and part numbers to email attachment file names (see citation in rejection to claim 21 regarding mapping, wherein the storing is implied).
	As to claim 31, see similar rejection to claim 24.
	As to claim 38, see similar rejection to claim 24.

	As to claim 32, see similar rejection to claim 25.
	As to claim 39, see similar rejection to claim 25.
 As to claim 26, Liang discloses the method of claim 25, wherein generating the plurality of folders includes assigning a drive of the device to the email application and generating file system contents provided by the email application when accessing the drive (see citation in rejection to claim 21, wherein assigning a drive is implied in order to create/access file in the file system.  See also [0108]; [0113].  In addition, the limitation conditional upon “when…” condition does not necessarily occur therefore are not given patentable weight.  Applicant is suggested to positively recite limitations). 
	As to claim 33, see similar rejection to claim 26.
	As to claim 40, see similar rejection to claim 26.
As to claim 42, Liang discloses the method of claim 21, further comprising determining whether the email attachment belongs to a particular subcategory including determining, for each field in the
metadata document, whether a term associated with the field exists as a subcategory for the
category in the index (see [0122] as cited in rejection to claim 21 regarding how the email attachment is indexed and categorized in multiple levels of categories, e.g., threads, emails, etc which implies a searching process for fields of the metadata document, i.e., the links contained in the link record.  Also see, [0123], “the file organization program 700 analyzes, categorizes, ranks and indexes websites or pages in the "history" folder into categories with ranking by keywords, concepts and semantics, authors, dates, relationship with files on the computer, etc., so that a user can search the websites or pages in the history folder by concepts, or descriptions (not limited to keywords), or date period (rather than limited to exact date), or authors, etc”; [0124], wherein a user searches by keywords or topic to retrieve 
As to claim 43, see similar rejection to claim 42.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA FAN/, J.D., Ph.D.               Primary Examiner, Art Unit 2449